United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-552
Issued: November 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 9, 2013 appellantfiled a timely appeal from an October 31, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument which the Board, in exercising its discretion, denied by order
on August 16, 2013. Order Denying Request for Oral Argument, Docket No. 13-552 (issued August 16, 2013).

FACTUAL HISTORY
On December 29, 2011 appellant, then a 52-year-old supply distribution clerk, filed an
occupational disease claim alleging that she sustained anxiety, depression, post-traumatic stress
disorder, insomnia and flashbacks due to factors of her federal employment. She attributed her
condition to racial discrimination by the employing establishment and retaliation after she filed a
complaint with the Equal Employment Opportunity Commission (EEOC). On the reverse of the
claim form, the employing establishment indicated that appellant had been removed from
employment.
By letters dated January 9, 2012, OWCP requested additional factual information from
appellant and the employing establishment. It also requested supporting medical information
from her.
In a decision dated March 19, 2012, OWCP denied appellant’s claim after determining
that she had not established the factual basis for her claim. It found that she had not submitted a
factual statement identifying the allegations that she believed caused her emotional condition.
In an undated statement received on March 23, 2012, appellant related that starting in
September 2001 she and her coworkers were part of an unspecified experiment. She asserted
that the employees could not physically keep up with the workload, which included ordering,
picking up, delivering and scanning supplies. Appellantmaintained that around 2005,after
another facility transferred surgical instruments to her location,the workload became “completely
out of control.”She believed that she was entitled to a promotion based on her level of expertise
as a surgical technician. Appellantinformed the employing establishment that it should create an
oversight position to ensure that instruments were properly sterilized. The employing
establishment hired a Caucasian nurse in the position that appellant described as needed. It
removed appellant when she was off sick after indicating that it had not received paperwork from
her physician. Appellant filed an EEOC complaint in 2005. She alleged that she was called
racial slurs, including being referred to as black before her first name. Appellant submitted
records regarding her EEOC discrimination complaint.
On April 14, 2012 appellant requested a telephone hearing before an OWCP hearing
representative. At the telephonic hearing, held on July 16, 2012, she made a series of claims that
in 2001 the employing establishment selected her location to conduct an experiment that had
some workers doing inventory and purchasing and others sterilization. Appellant had extra
training in sterilization and others came to her because of her knowledge. She had a much
heavier workload than the white employees in another location and it became “humanly
impossible to do.” Appellant formally complained in 2005 that the patients were not being
adequately cared for and believed that a person should oversee the sterilization of instruments.
In March 2006, she requested a promotion because of her experience and training. A desk audit
indicated that appellant was in the proper position. The employing establishment created a
position to oversee sterilizations but hired a Caucasian nurse instead of appellant. It removed
appellant from her position in sterilization as retaliation. In the new position appellant had a
heavy workload that caused physical complaints. A supervisor asked a black coworker how her
“mammie” was doing. A supervisor calledher “black Lisa” whenever he saw her. After the war
began it was not possible to get all the work done because the state abolished its program and

2

sent veterans to the employing establishment. Appellant described her work duties. She worried
that there were contaminated eye drops on the shelf. After appellant began working in the clinics
the employing establishment locked the door to her office.
On July 25, 2012 the hearing representative provided a copy of the transcript to the
employing establishment and allowed it 20 days to provide comments.
By decision dated October 31, 2012, an OWCP hearing representative affirmed the
March 19, 2012 decision as modified to show that appellant failed to establish an injury in the
performance of duty. He found that she had not established any compensable employment
factors.
On appeal, appellant asserted that the employing establishment retaliated against her until
she was unable to continue in the employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.4
OWCP’s procedures provide:
“An employee who claims to have had an emotional reaction to conditions of
employment must identify those conditions. The [claims examiner] must
carefully develop and analyze the identified employment incidents to determine
whether or not they in fact occurred and if they occurred whether they constitute
factors of the employment. When an incident or incidents are the alleged cause of
disability, the [claims examiner] must obtain from the claimant, agency personnel
and others, such as witnesses to the incident, a statement relating in detail exactly
what was [stated] and done. If any of the statements are vague or lacking detail,
the responsible person should be requested to submit a supplemental statement
clarifying the meaning or correcting the omission.”5

3

Supra note 1;Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.17(j) (July 1997); see
also A.K., Docket No. 13-79 (issued April 15, 2013).

3

OWCP’s regulations provide that an employer who has reason to disagree with an aspect
of the claimant’s allegation should submit a statement that specifically describes the factual
argument with which it disagrees and provide evidence or argument to support that position.6
ANALYSIS
Appellant attributed her emotional condition to discrimination and administrative actions
and retaliation by the employing establishment. She submitted a detailed statement received on
March 23, 2013 describing the events to which she attributed her condition. Appellant
maintained that she could not keep up with the workload, that she should have received a
promotion, that she was subject to racial slurs and that she was removed while off on sick leave.
Even though many of the incidents she described relate to administrative actions by the
employer, she contended that the actions resulted from discrimination and were, therefore,
compensable. OWCP did not obtain a statement from the employing establishment addressing
appellant’s allegations. Its procedures require that, in development of an emotional condition
claim, it must obtain statements from witnesses, coworkers and supervisors, among others,
before it makes a determination of whether the incidents alleged by a claimant occurred and
whether such incidents or factors constitute compensable factors of employment.7 OWCP’s
procedures further provide, in certain types of claims, such as a stress claim, a statement from the
employer is imperative to properly develop and adjudicate the claim.8
Although it is a claimant’s burden to establish his or her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source. It shares responsibility to see that justice is done.9
OWCP’s regulations provide that an employer who has reason to disagree with an aspect of the
claimant’s allegation should submit a statement that specifically describes the factual argument
with which it disagrees and provide evidence or argument to support that position.10 If the
employer does not submit a written explanation to support its disagreement, OWCP may accept
the claimant’s report of injury as established.11
The case will, consequently, be remanded to OWCP to further develop the factual
evidence and, thereafter, to make appropriate findings regarding appellant’s allegations. OWCP
shall request that the employer address the assertions set forth in appellant’s statements.

6

20 C.F.R. § 10.117(a); seeFederal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims,
Chapter 2.800.7(a)(2) (June 2011) (in certain types of claims, such as a stress claim, a statement from the employer
is imperative to properly develop and adjudicate the claim).
7

See supra note 4.

8

Federal (FECA) Procedure Manual, supra note 6, Chapter 2.800.5(d)(1) (June 2011).

9

See S.P., Docket No. 11-1271 (issued April 19, 2012).

10
11

20 C.F.R. § 10.117(a).
Id.; see Alice F. Harrell, 53 ECAB 713 (2002).

4

Following this and such further development as deemed necessary, OWCP should issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THATthe October 31, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: November 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

